FILE COPY

Phyllis K. Pacheco and Mark                                               Larry W. /s
    PachecoAppellant/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 17, 2013

                                     No. 04-13-00602-CV

                          Phyllis K. PACHECO and Mark Pacheco,
                                        Appellants

                                              v.

 Larry W. FREISENHAHN, Jr., Manager and President of Freisenhahn Land Company, LLC,
   General Partner of Freisenhahn Development Properties, LP, Wilbron Burnell Gates, G-4
       Enterprises, LTD, Michael C. Finkel-The Law Office of Mike Finkel P.C., et al.,
                                        Appellees

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 11-05-0460-CVA
                          Honorable Stella Saxon, Judge Presiding

                                       ORDER
       Appellants seek to appeal the trial court’s June 6, 2013, “Order on Defendant’s Larry W.
Friesenhahn, Jr.[s] . . . Motion and Amended Motion for Summary Judgment.” It appears,
however, that the judgment is interlocutory because it does not dispose of the claims against
defendants Burnell Gates and G-4 Enterprises, Ltd. The clerk’s record contains severance orders
as to all other defendants, but not Burnell Gates and G-4 Enterprises, Ltd. Accordingly, on
October 4, 2013, this court ordered appellants to show cause in writing why this appeal should
not be dismissed for lack of jurisdiction. On October 13, 2013, appellants filed a response
attached to which was an order severing appellants’ claims against appellees. Therefore, the
summary judgment appealed from is final and appealable.

       Appellants’ brief is due October 31, 2013.sbm

                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court